Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, imposed June 25, 1974, upon his adjudication as a youthful offender, upon his plea of guilty to the crime of robbery in the third degree, the sentence being a reformatory period of imprisonment. Sentence affirmed. The sentence imposed was valid and in accordance with the controlling provision of law then in effect (see CPL 720.25). Latham, Acting P. J., Margett, Damiani, Titone and Hawkins, JJ., concur.